2014 Ark. 468




                    SUPREME COURT OF ARKANSAS
                                            No. CV- 14-914


JASMINE FIOLLOWAY                                     Opinion Delivered NOVEMBER 6,2014
                                  APPELLANT
                                                      MOTION FOR BELATED APPEAL


ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                        MOTION GRANTED.
                                      APPELLEE



                                            PER CT]RIAM

        Appellant,Jasmine Holloway, by and through her attorney,Jeffery Kearney, brings this

motion for rule on clerk. Therein, Mr. Kearney admirs fault for failing to timely lodge the

record with this    court. In reviewing the instant motion, however, it        is apparent that Mr.

Kcarney failed to tinrely file the notice of appeal fronr the circuit court's order ternrinating

Appellant's parental rights. The termination ordcr was filed on uly 9, 2014, and the original
                                                               -f


noticc of appeal rvas filed on August 7, 2014, rvith an anrenclcd noticc of appeal filecl on

Scptenrber   5,2014. The instant       appeal is govcrncd by Arkansas Strprenrc Cotrrr      l\ulc 6-9,
atld sttbscction (b)(1) requires the notice of appeal to bc filcd rvithin rwcnty-onc             clays

follor,r,ing thc entry of the order tcrnrinatine parcntal righrs. Ark. Sup. Ct.       l\.   6-9(b)(1)

(2014). Thtts, the notice of appeal in this casc was cluc or.rJtrly 30. 2014, ancl Mr. Kcanrey

filcd thc notice o[appeal approxinrately onc rveck aftcr this deadline.

       Ilelicf   f]or-n the failure   to perfect an appeal is provided   as part   of the appcllate
proceclrrre granting the right to an appe al. McDonaltl u. Statc, 356   Ark.   106,146 S.W.3d 883
                                                  2014 Ark. 468




(2004). This court has said that there are only two possible reasons for an appeal not being

timely perfected: either the party or attorney filing the appeal is at fault, or, there is "good

reason." Id. at 176, 746 S.W.3d at 891. 'We explained                   as   follows:
         'Where
                  an appeal is not timely perGcted, either the party or attorney filing the appeal
         is at fault, or there is good reason that the appeal was not timely perGcted. The party
         or attorney filing the appeal is therefore faced with two options. First, where the party
         or attorney filing the appeal is at fault, fault should be admitted by affidavit filed with
         the motion or in the motion itself There is no advantage in declining to admit fault
         where fault exists. Second, where the parry or attorney believes that there is good
         reason the appeal was not perfected, the case for good reason can be made in the
         motion, and this court will decide whether good reason is present.

Id. at 116, 146 S.W.3d at 891 (footnote omitted). 'While this court no longer requires an

affidavit admitting fault before we will considerthe motion, an attorney should candidly admit

fault where he has erred and is responsible for the failure to perfect the appeal. McDonald,356

Ark I 06,146 S.W.3d 883. 'When it               is plain from the   motion, affidavirs, and record that relief

is proper ttnder either rule based on error or good reason, the relief                  will be srantecl. I(1. If
there is attorncy error, a copy of the opinion               will be forwardcd to thc Conrnrirree            on

Profbssional      Conduct. /r/. Although the instant            casc is      not a crir-ninal nlatter, rve have

aflordcd indigcnt parcnts appcaling fronr a tcrmination of parental rights sirrrilar prorections

to those affordcd ir"rdiecnt crinrinal defendants by applyingthc McD                  2014 Ark. 468




Motion granted.




                                  cv-11-914